DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima et al., US 2014/0044479 (“Ueshima”)in view of Choudhury et al., US 2015/0224604 (“Choudhury”)(both references previously cited).
Regarding claims 1-4, Ueshima discloses a lead-free, high temperature solder composition consisting of 42 wt% tin, 37wt% antimony, 15wt% silver, and 6wt% copper [abstract, 0001, Table 1, Example 2].  
Ueshima is silent regarding the composition comprising indium. 
Choudhury discloses a lead-free, tin-based high temperature solder composition [abstract, 0002].  Choudhury teaches that the addition of 0.05 to 3.5wt% of indium may act to improve the mechanical properties of the solder composition though solid solution strengthening [0063].
Ueshima and Choudhury are both directed towards lead-free tin-based high temperature solder compositions. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Ueshima with the teachings of Choudhury by incorporating 0.05 to 3.5wt% of indium into the composition with the expectation that the mechanical properties of the composition would be improved through solid solution strengthening.  The resulting composition would have comprised each of the claimed components in amounts which read on or render obvious the claimed ranges of amounts (see MPEP 2144.05).  
Modified Ueshima is silent regarding the solidus temperature and liquidus temperature of the solder composition.  However, it is noted that the solder composition of modified Ueshima discloses a lead-free, high temperature solder composition consisting of tin, antimony, silver, copper, and indium in amounts which encompasses or overlap those of the compositions claimed and disclosed by Applicant.  As such, the teachings of modified Ueshima encompass solder compositions which are identical to or 
Regarding claim 6, Ueshima teaches that the solder composition may be a paste mixed with a flux [0066].
Regarding claim 7, Ueshima teaches that the solder composition may be a preform having the shape of a washer, ring, disc or ribbon [0064].  Although modified Ueshima is silent regarding forming the preform by punching from metal foil, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Therefore, absent objective evidence of a nonobvious difference between the presently claimed preform and the preform of modified Ueshima, modified Ueshima is reasonably interpreted as meeting the requirements of present claim 7.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ueshima in view of Choudhury as applied to claim 1 above, and further in view of Tsuda et al., US 2011/0180311 (“Tsuda”)(previously cited).
Regarding claim 5, as is described above, modified Ueshima teaches a solder composition which reads on the limitations of claim 1. 
Modified Ueshima is silent regarding the solder composition comprising silicon and titanium.
Tsuda discloses a lead-free, tin-based solder material [abstract, 0021-0023].  Tsuda teaches that the addition of from 0.001 to 0.5wt% of silicone provides for good flowability without resulting in a loss in tensile strength and that the addition of 0.001 to 0.05wt% of titanium provides corrosion resistance without resulting in oxide production [0049].
Modified Ueshima and Tsuda are both directed towards lead-free, tin-based solder materials.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated 0.001 to 0.5 wt% of both silicon and titanium into the solder composition of Ueshima as taught by Tsuda with the expectation of improving the flowability and corrosion resistance of the composition.  The resulting composite would comprised both silicone and titanium in amounts which overlap, and therefore render obvious, the claimed range of amounts.
Modified Ueshima is silent regarding the solidus temperature and liquidus temperature of the solder composition.  However, it is noted that the solder composition of modified Ueshima discloses a lead-free, high temperature solder composition consisting of tin, antimony, silver, copper, indium, silicon and titanium in amounts which .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima in view of Choudhury as applied to claim 1 above, and further in view of Pan et al., US 2008/0111203 (“Pan”)(previously cited).
Regarding claims 8 and 9, as is described above, modified Ueshima teaches a solder composition which reads on the limitations of claim 1. Additionally, Ueshima teaches that the composition is useful for bonding electronics and sealing packages (i.e. containers) [0063].
Modified Ueshima is silent regarding specifically using the solder to seal a container housing an electronic element.
Pan teaches hermetically sealing electronic microdevice component containers with solder [abstract, 0001-0003, 0030, 0016-0018, 0027, Figs. 2 and 3].  The container comprises an encapsulation device (i.e. a lid) which is sealed to a substrate by solder [0016-0018, 0027, 0030, Figs. 2 and 6].
Ueshima and Pan are both directed towards sealing containers with solder.  It would have been obvious to one of ordinary skill in the art at the time the instant .  

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueshima in view of Choudhury as applied to claim 1 above, and further in view of Onishi et al., US 2002/0101304 (“Onishi”)(previously cited).
Regarding claims 8, 10, and 11, as is described above, modified Ueshima teaches a solder composition which reads on the limitations of claim 1. Additionally, Ueshima teaches that the composition is useful for bonding electronics and sealing packages (i.e. containers) [0063].
Modified Ueshima is silent regarding specifically using the solder to seal a container housing an electronic element.
Onishi discloses an electronic circuit module comprising a container disposed in which is an electronic element [abstract, 0173, 0174, Fig. 7, Fig. 24].  The container comprises electrodes which are bonded to a wiring boards via solder material [0173].  A protective member made from a resin material covers the whole container [0137, 0138, 0174].
Modified Ueshima and Onishi are both directed towards bonding electronics using a solder material. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the solder material of modified Ueshima to bond the electrodes of the electronics component of Onishi to a 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 6,176,947 to Hwang et al. – discloses lead-free solder composition comprising Sn, Cu, Ag, Bi, In and Sb (abstract, col. 3 lines 34-61).  The In component is disclosed as provided a means for lowering the melting temperature of the composition and is present in amounts of up to about 12 wt% (col. 4 lines 27-40).

Response to Arguments
Applicant's arguments filed 9 January 2020 have been fully considered but they are not persuasive. 
On pages 6 and 7 of the remarks Applicant asserts that neither Ueshima nor Choudhury taken alone teach or suggest the claimed solder composition. In response to Applicant's arguments against the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
On pages 7-9 of the remarks Applicant asserts that Choudhury discloses a lead-free, antimony-free, bismuth-containing Ag-Bi-Cu-based solder material. Applicant goes on to assert that the composition disclosed by Choudhury has a completely different composition than the Sn-Sb-Ag-Cu-based solder composition disclosed by Ueshima.
 However, Applicant’s characterization of the composition disclosed by Choudhury incomplete and/or inaccurate.  It is important to note that the composition disclosed by Choudhury comprise Sn as the majority component (see Table 1 and Claim 1 of Choudhury).  As such, Choudhury discloses a Sn-Bi-Ag-Cu-based solder material. In light of this observation, the Examiner disagrees that the composition of Choudhury is completely different from the composition of Ueshima or that any different between the two compositions would lead one of ordinary skill in the art to expect that the In component taught by Choudhury would not have served to improve the mechanical properties of the composition of Ueshima. 
On pages 7 and 8 of the remarks Applicant asserts that the solidus and liquidus temperatures of the compositions disclosed by Choudhury fall outside the temperatures claimed.  However, Choudhury is only relied upon to teach the advantages of incorporating In into Sn-based solder compositions, not the claimed solidus and liquidus temperatures.  It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 
On pages 8 and 9 of the remarks Applicant assert since Choudhury only discloses a solder having a melting range of 195.6 °C to 210.7 °C and an effect of improving mechanical strength at a temperature of at most 150 °C, one of ordinary skill in the art would not have had a reason to modify the composition of Ueshima with teachings of Choudhury. However, it is noted that Choudhury does not actually indicate that the improvement in mechanical strength observed when In is added to a composition is only present at 150 °C.  Additionally, even if an improvement in mechanical strength is only observed at temperatures of 150 °C, it unclear why one of ordinary skill would not consider this to be an improvement for the composition of Ueshima.  The Examiner contends that improving the mechanical strength of composition of Ueshima at temperature of 150 °C would be sufficiently motivating for one of ordinary skill in the art to modify the composition of Ueshima with the teachings of Choudhury.  For these reasons Applicant’s argument is not found persuasive.
On page 9 of the remarks Applicant asserts an unexpected result may be achieved within the claimed range.  However, Applicant has not indicated what the asserted unexpected result is. As such, the Examiner is left to presume that the asserted unexpected result is the claimed liquidus and solidus temperatures. Regarding an assertion of an unexpected result, MPEP 716.02(b) establishes that the burden is on the Applicant to establish that the results are unexpected and significant, which in this case, Applicant has not.  This point notwithstanding, when reviewing the data provided in Applicant’s specification, it is noted that the Applicant’s Comparative Examples 4-6 all .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782